CONGER, District Judge.
Motion to release relator on bail pending appeal.
The determination of the Attorney-General that the relator is a dangerous enemy alien is not reviewable here. United States ex rel. Schwarzkopf v. Uhl, 2 Cir., 1943, 137 F.2d 898; United States ex rel. De Cicco v. Longo, D.C., D.Conn.1942, 46 F.Supp. 170.
Nor is there power in the Court to admit to bail under these circumstances. United States ex rel. De Cicco v. Longo, -supra; Citizens Protective League v. Byrnes, D.C., D.Columbia, 1942, 64 F.Supp. 233.
Motion denied.
Settle order.